Citation Nr: 0430706	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension (SMP), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status. 

2.  Whether living expenses to include room and board, and 
heating, electric and cable bills should be used to reduce 
the veteran's countable income for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 RO decision that denied the 
veteran's claim for SMP based on the need for A&A or 
housebound status.  It is noted that the veteran filed a 
timely notice of disagreement (NOD) in May 2003; he was 
furnished a statement of the case (SOC) in October 2003; and 
he filed a timely substantive appeal in November 2003.

In October 2004, the RO scheduled the veteran to present 
testimony during a Board videoconference hearing.  In 
September 2004, prior to the date of the scheduled hearing, 
the veteran indicated that he would be unable to attend and 
withdrew his request for a hearing.  
The Board's decision on the question of entitlement to SMP is 
set forth below.  The remand following the decision addresses 
the matter involving countable income, adjudicated and denied 
by the RO in July 2003, and for which the veteran has filed 
the first of two actions needed to place the issue in 
appellate status; that matter is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when  further action, n his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for SMP has been accomplished.

2.  The veteran is able to perform the basic functions of 
self-care and is not so helpless as to  need  the regular aid 
and attendance of another individual.

2.  The veteran is not substantially confined to his house 
nor does he have a single disability ratable at 100 percent, 
along with other unrelated disabilities that combine to at 
least 60 percent.


CONCLUSIONS OF LAW
1.  The criteria for an award of SMP based on A&A have not 
been met.  38 U.S.C.A. §§ 1114, 1502, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2004).

2.  The criteria for an award of SMP based on housebound 
status have not been met.  38 U.S.C.A. §§ 1114, 1502, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351(d) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits. 

Considering the claim for SMP in light of the above, the 
Board finds that all notification and development action 
needed to render a fair decision on that claim has been 
accomplished. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In March 2003, the RO denied the veteran's 
claim for SMP based on the need for A&A or housebound status.  
The veteran was properly notified of the aforementioned 
decision as well as the reasoning behind the decision.  The 
Board concludes that the discussions in the March 2003 RO 
decision, statement of the case (issued in October 2003), and 
numerous letters over the years (including the February 2003 
VCAA letter) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, and various letters 
informed him of:  why the evidence on file was insufficient 
to grant SMP; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  The February 2003 VCAA 
letter specifically informed him of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, while a VCAA 
letter was issued prior to the RO decision that denied the 
claim; as such, no prejudice to the veteran has occurred.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record, and all available pertinent medical 
records are on file.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist with regard to the 
veteran's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
the claim for SMP, at this juncture, is appropriate.

II.  Factual Background

VA and private medical records, dated in the 1990s onward, 
show that the veteran was treated for heart, psychiatric, and 
prostate problems, and diabetes among other things.
 
In his April 2001 application, the veteran indicated he had 
the following disabilities: a heart condition, diabetes, and 
arthritis.  He indicated that he had completed high school.

In May 2001, the RO granted the veteran's claim for pension. 

A November 2002 VA aid and attendance examination report 
shows that the veteran had a slightly flexed posture.  The 
examiner  noted that he had no restrictions of the upper or 
lower extremities, or spine, trunk, or neck.  Also noted were 
that the veteran had moderate depression, was very hard of 
hearing, had nocturia and frequency, and required some help 
with meal preparation.  He was otherwise noted as being 
fairly independent, according to his daughter.  The examiner 
noted that the veteran was to walk 1 block without the 
assistance of another person.  It was noted that he did not 
use canes, crutches, or walkers for aid in locomotion.  The 
examiner diagnosed depression, diabetes, hypertension, 
hearing problems, chronic renal failure, and moderate mitral 
regurgitation and aortal insufficiency, and opined that that 
daily skilled services were not indicated.  

III.  Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999) held that 
it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, due to his hypertension, 
diabetes, and arthritis, which disable him severely and make 
him dependent upon outside help for normal living.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on A&A nor on housebound status are  
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  The November 
2002 VA aid and attendance examination revealed no complaints 
or findings of any visual impairment.  Further, the veteran 
is not residing in a nursing home facility but resides in his 
own home.  Following a thorough examination, the November 
2002 VA examiner specifically assessed that the veteran did 
not require daily skilled services.  Notably, the veteran's 
daughter agreed, indicating that the veteran was fairly 
independent but needed some assistance with meal preparation.  

On examination in November 2002, there were no indications 
that the veteran was unable to dress or bathe himself.  The 
veteran was noted as being able to walk 1 block without the 
assistance of another person.  It was noted that he did not 
use a cane, crutches or a walker.  It was noted that he was 
able to leave the home and could walk for short distances.  
There was no evidence of any upper extremity restriction, 
which could potentially prevent him from:  gripping, 
executing fine movements, feeding himself, buttoning 
clothing, shaving, and attending to the needs of nature.  The 
examiner specifically remarked that the veteran had no 
restriction of the upper or lower extremities or the spine, 
neck or trunk, and concluded that the he did not require 
daily skilled services. 

Although the veteran reports, and the record confirms, that 
he has limited endurance, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The 2002 medical evidence in this case contains 
no evidence of an inability to perform nearly all of the 
functions associated with daily living, and the veteran is 
not bedridden.  Under these circumstances, the criteria for 
SMP based on A&A are not met.

With respect to the question of entitlement to SMP based on 
housebound status, the Board initially observes that this 
benefit is contingent, in part, upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran has hypertension, heart problems, hearing loss, 
depression, diabetes, and arthritis, among other problems.  
He does not, however, have a single disability that is rated 
at 100 percent, and others disabilities that are rated 60 
percent or more; thus, he lacks the basic requirement for 
entitlement for SMP based on housebound status.  Moreover, 
the 2002 examiner noted that the veteran was able to leave 
the home, and walk at least 1 block.  Given this, it cannot 
be concluded that he is permanently bedridden.  Rather, he is 
largely independent and capable of leaving his home or the 
immediate premises as needed; clearly, then, he is not 
housebound.  Since the prerequisites for housebound benefits 
have not been met, an award of SMP based on housebound status 
is not warranted.

For all the foregoing reasons, the appeal on the claim for 
SMP based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

SMP, based on the need for aid and attendance or on 
housebound status, is denied.


REMAND

In a May 2003 statement, the veteran essentially indicated 
that he wanted his room and board and heating, electric, and 
cable bills to be used to reduce his income for pension 
purposes.  In July 2003, the RO issued a statement of the 
case, addressing the veteran's claim.  The Board notes that 
July 2003 action constitutes the initial adjudication of the 
countable income claim (which, in lieu of an SOC, should have 
been accomplished via a rating decision).  In August 2003, 
the veteran submitted a statement which clearly constitutes a 
notice of disagreement with the July 2003 determination.  
While the claim file reflects no further action on the 
countable income claim by the RO or the veteran, the Board 
finds that, plausibly, the veteran assumed that, as the RO 
had addressed that claim in an SOC, it is now in appellate 
status.  

Given the events noted above, and to avoid any prejudice to 
the veteran, the Board finds that, as the veteran timely 
disagreed with the denial of the countable income claim, the  
RO must now issue an appropriate SOC as to denial of the 
countable income claim, and afford him the appropriate time 
period for perfecting an appeal as to that issue.  Hence, a 
remand, for that purpose, is warranted.    See Manlincon v. 
West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  
In light of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of whether room and 
board, and heating, electric and cable 
bills should considered qualifying 
expenditures to reduce his countable 
income for pension purposes. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim involving  countable income, within 
60 days of the issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeal for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A.§§ 5109B, 7112).


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



